DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 10/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9997457 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 12-21 directed to an invention non-elected without traverse.  Accordingly, claims 12-21 have been cancelled.


Allowable Subject Matter
Claims 2-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-11 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an integrated circuit structure, 
a dielectric layer(507/506)[0093];
an opening(see ‘opening’ in modified Fig 11G) in the dielectric layer(507/506)[0093], the opening(see ‘opening’ in modified Fig 11G) having an upper portion and a lower portion;
a cobalt plug(434)[0092] in the lower portion of the opening(see ‘opening’ in modified Fig 11G);
a manganese-based adhesion layer(510)[0050,0094] on sidewalls of the upper portion of the opening(see ‘opening’ in modified Fig 11G) and on the cobalt plug(434)[0092]; and
a cobalt fill material(copper cobalt)[0006,0096] in the upper portion(513/534)[0094,0095,0099] of the opening(see ‘opening’ in modified Fig 11G) and on the manganese-based adhesion layer(510)[0050,0094] but does not disclose the upper portion having a width greater than a width of the lower portion.  Therefore, it would not be obvious to make the integrated circuit structure as claimed.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819